HOLMES, Circuit Judge,
concurring.
I concur in the judgment. I write separately because I respectfully disagree with the majority—and with the district court— that the Pinders’ claim can be resolved on jurisdictional grounds (i.e., ripeness). I would instead conclude that the Pinders failed to state a claim for relief pursuant to 42 U.S.C. § 1983, and that the district court properly dismissed their action on this alternative basis pursuant to Federal Rule of Civil Procedure 12(b)(6).
The district court assumed that it could have subject-matter jurisdiction over the Pinders’ § 1983 claim only if the Pinders had exhausted their state-court remedies. For support, the district court cited Williamson County Regional Planning Commission v. Hamilton Bank of Johnson City, in which the Supreme Court held that “if a State provides an adequate procedure” for recovering property, a plaintiff must first try to “use[ ] th[at] procedure” before filing a federal claim. 473 U.S. 172, 195, 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985). Of course, we have applied Williamson County’s state-court-exhaustion rule to dismiss claims on ripeness grounds in the past. In Bateman v. City of West Bountiful, we noted that “whether a [property-deprivation] claim is ripe for review bears on the court’s subject matter jurisdiction under Article III of the Constitution.” 89 F.3d 704, 706 (10th Cir. 1996). And in Rocky Mountain Materials & Asphalt, Inc. v. Board of County Commissioners of El Paso County, we invoked Williamson County in concluding that a claim “should have been dismissed for lack of jurisdiction on ripeness grounds.” 972 F.2d 309, 311 (10th Cir. 1992).
But whenever we have treated Williamson County’s state-court-exhaustion rule as jurisdictional, the' alleged property deprivation involved a regulatory taking—a deprivation involving an interference with property rights that “arises from some public program adjusting the benefits and burdens of economic life to promote the common good.” Penn. Cent. Transp. Co. v. City of N.Y., 438 U.S. 104, 124, 98 S.Ct. 2646, 57 L.Ed.2d 631 (1978). The Pinders’ claim, on the other hand, involves a classic taking, in which “the government directly appropriates private property for its own use.” E. Enters. v. Apfel, 524 U.S. 498, 522, 118 S.Ct. 2131, 141 L.Ed.2d 451 (1998).
The Supreme Court has advised us that “it [is] inappropriate to treat cases involving physical takings as controlling precedents for the evaluation of a claim that there has been a ‘regulatory taking,’ and vice versa.” Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 323, 122 S.Ct. 1465, 152 L.Ed.2d 517 (2002) (emphasis added). In light of that instruction, I conclude that applying Williamson County’s state-court-exhaustion requirement to the Pinders’ claims would risk ignoring the “longstanding distinction” between government acquisitions of property and regulatory restrictions. Id. So, as I see it, the proper question is not whether the district court had jurisdiction to hear the Pinders’ suit. Instead, it is whether the Pinders stated a viable claim for relief.
*458. To bring a due-process claim for property deprivation, under certain circumstances, a plaintiff must show that there were no adequate state-law post-deprivation remedies. See, e.g., Freeman v. Dep’t of Corr., 949 F.2d 360, 362 (10th Cir. 1991). Specifically, that requirement arises when the claim involves “random and unauthorized deprivations of property rather than deprivations according to some established policy, procedure, or custom.” Gillihan v. Shillinger, 872 F.2d 935, 939 (10th Cir. 1989) (emphasis added), overruled on other grounds by Clark v. Wilson, 625 F.3d 686, 691 (10th Cir. 2010).
The Pinders’ complaint averments— which must of course form the basis for our review of the district court’s Rule 12(b)(6) determination, see, e.g., Mayfield v. Bethards, 826 F.3d 1252, 1256 (10th Cir. 2016); Petrella v. Brownback, 787 F.3d 1242, 1267-68 (10th Cir. 2015)—never refer to a specific policy, procedure, or official act that guided the seizure, cf. Wolfenbarger v. Williams, 774 F.2d 358, 365 (10th Cir. 1985) (concluding that the alleged seizure was not random when evidence suggested that it was “planned and authorized”). And nothing in the complaint suggests that Sheriff Mitchell acted pursuant to any directive or order. The complaint states only that the guns are “now in possession of’ Sheriff Mitchell, Aplts.’ App. Vol. 1, at 12, and that he “replied to all [of the Pinders’] requests [by stating] that ... the guns were associated with an ongoing criminal case,” id. at 10. That, without more, is not enough to show that Sheriff Mitchell’s retention of the guns was anything other than a random and unauthorized act.1
Because their complaint alleged only random, unauthorized acts, the Pinders had to allege that there were no adequate state-law remedies that would have given them relief. See, e.g., Freeman, 949 F.2d at 362. But, as the majority has pointed out, the Pinders never mention state-law remedies in their complaint. Accordingly, I would conclude that their complaint was properly dismissed under Rule 12(b)(6).

. The Pinders essentially concede this point on appeal. They argue that, under Utah law, Sheriff Mitchell was legally "obligated to return all property which was not needed as evidence.” Aplt.'s Opening Br. at 25-26. But Sheriff Mitchell’s conduct could not be "authorized” by the state if he intentionally violated state law in keeping the guns, See Moore v. Bd. of Cty. Comm'rs of Cty. of Leavenworth, 507 F.3d 1257, 1260 (10th Cir. 2007) (concluding that a defendant's conduct was "random and unauthorized” when the "Plaintiffs contended] that [the defendant] intentionally violated Department policy by driving so fast to [an] emergency call”).